Citation Nr: 1435119	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-48 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the February 2008 decision to assign an initial noncompensable evaluation for left lower extremity radiculopathy was clearly and unmistakably erroneous.

2.  Whether the February 2008 decision to continue the 10 percent evaluation assigned for chronic lumbar strain was clearly and unmistakably erroneous.

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to the Veteran's service-connected chronic lumbar strain.  

4.  Entitlement to service connection for a neck condition, to include as secondary to the Veteran's service-connected chronic lumbar strain.  

5.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with esophageal ulcerations.

6.  Entitlement to a compensable disability rating prior to June 14, 2011 and rating in excess of 10 percent beyond for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1991 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2009, January 2012 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a July 2011 rating decision, an increased rating of 10 percent was granted for left lower extremity radiculopathy effective June 14, 2011.  

Entitlement to service-connection for a bilateral hip and neck condition and a compensable disability rating for left lower extremity radiculopathy were previously remanded by the Board in May 2011 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for bilateral hip and neck condition, entitlement to a rating in excess of 10 percent for GERD with esophageal ulcerations and entitlement to a compensable rating prior to June 14, 2011 and a rating in excess of 10 percent beyond for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappeased February 2008 rating decision, the RO granted service-connection for left lower extremity radiculopathy with a noncompensable evaluation and continued a 10 percent disability evaluation for the Veteran's chronic lumbar strain; an appeal to the decision was not initiated.  

2.  The February 2008 rating decision which granted service-connection for left lower extremity radiculopathy with a noncompensable evaluation was based on the record and the law which existed at that time, and did not involve undebatable error, which, had it not been made, would have manifestly changed the outcome of the decision.

3.  The February 2008 rating decision which continued a 10 percent disability evaluation for the Veteran's service-connected chronic lumbar strain was based on the record and the law which existed at that time, and did not involve undebatable error, which, had it not been made, would have manifestly changed the outcome of the decision


CONCLUSIONS OF LAW

1.  The February 2008 rating decision which granted service-connection for left lower extremity radiculopathy with a noncompensable evaluation was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.4 (2013).

2.  The February 2008 rating decision which denied a rating in excess of 10 percent for a chronic lumbar strain was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.4 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to claims for revision of prior RO decisions on the basis of clear and unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."). As such, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

Clear and unmistakable error is defined as follows: either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made. It is an undebatable error, so that it can be said the reasonable minds could only conclude that the original decision was fatally flawed.  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that their results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo the Court stated: CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. 

It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 43-44 (emphases added).

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Allegations that previous adjudications have improperly weighed or evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Also, VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

With respect to the third prong of the test, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998).  

In Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a) . Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

The Veteran contends there is CUE in the noncompensable evaluation of left lower extremity radiculopathy associated with a chronic lumbar strain assigned in an unappealed February 2008 rating decision.  Specifically, the Veteran stated that the basis for the noncompensable rating was that there were no objective findings for radiculopathy on VA examination in December 2007 but argued there were clinically diagnosed radiculopathy symptoms since service.  The Veteran pointed to various subjective complaints, to great detail, in the record and treatment records (already contained in the record) to support a finding of a compensable rating.  

The RO in February 2008 found the Veteran had a noncompensable rating due to the Veteran's left lower extremity radiculopathy not manifesting as mild incomplete paralysis.  Although the consideration of objective findings (or lack thereof) was a factor in the RO's evaluation, as highlighted above, the question considered by the RO was whether the Veteran's symptoms more closely approximated mild, moderate, moderately severe or severe incomplete paralysis as opposed to only slight incomplete paralysis.  In support of the noncompensable evaluation assigned, the RO pointed to the lack of objective findings of radiculopathy on VA examination in December 2007.  The December 2007 VA examiner found deep tendon reflexes, pulses and sensation were intact.  Lasegue's sign and the straight leg test were negative.  Ankle jerks were present.  There was no muscle loss or muscle wasting in the left lower extremity.  The CT scan was normal.  

The Board notes there have been objective findings of radiculopathy throughout the record.  For example, a November 26, 2007 VA treatment record indicated there was some spasm in paraspinal muscles, as argued by the Veteran.  However, the physician also found no spinal deformity, strong dorsalis pulses, a normal gait and no focal weakness during the same evaluation.  The February 1995 VA examination found the Veteran's sensation was intact except for the plantar surface of the foot subjectively.  However, the Veteran had normal carriage, posture and gait.  Straight leg test was negative and deep tendon reflexes were normal.  The Veteran provided subjective complaints of symptoms affecting his left lower extremity such as flare-ups, decreased mobility, severe pain and numbness.  

Based on the overall disability picture presented, the Board finds the February 2008 noncompensable evaluation is supportable; it cannot be said that reasonable minds could only conclude that that February 2008 determination was in error.  The RO applied the correct rating criteria (Diagnostic Code 8520) in evaluating the Veteran's symptoms.  Here, the Veteran is clearly expressing a disagreement over how the facts were weighed and evaluated in February 2008, and does not constitute a factual or legal basis for a CUE claim.  Therefore, the Board finds that the criteria for the assignment of a noncompensable disability rating in an award of service connection for left lower extremity radiculopathy associated with a chronic lumbar strain on the basis of CUE have not been met.

The Veteran additionally contends that there is CUE in the February 2008 rating decision that assigned a 10 percent rating under Diagnostic Code 5237 for his lumbar strain.  He asserts that his chronic lumbar strain symptomology was reflective of the rating criteria for the assignment of a 20 percent rather than the 10 percent assigned under DC 5237.  The Veteran pointed to the VA examination from January 2008 to support his assertion.  This examination report includes range of motion testing showed forward flexion to 95 degrees with mild difficulty and mild pain.  Upon repetition the Veteran had forward flexion to 85 degrees, with pain beginning at 45 degrees.  The Veteran argues entitlement to 20 percent disability based upon pain beginning at 45 degrees rather than forward flexion to 85 degrees upon repetition.  

The RO in February 2008 found the Veteran was entitled to a 10 percent rating based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Although the December 2009 VA examination found the Veteran had pain at 45 degrees upon repetition, the Veteran retained functionality to 85 degrees despite his complaint of pain.  Thus, the RO essentially found that the Veteran did not have limitation of motion of less than 60 degrees as contemplated by a higher rating and the Veteran was entitled to a 10 percent rating, but no more, based on the functional range of motion.  Again, the Board finds the decision is supportable.  The RO applied the correct diagnostic criteria (Diagnostic Code 5237).  The Veteran's present contentions are essentially an allegation that previous adjudications have improperly weighed or evaluated the evidence, which as noted above, can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Accordingly, entitlement to an increased rating of 20 percent is not warranted on the basis of CUE in the February 2008 rating decision as CUE in that decision has not been found.


ORDER

A February 2008 rating decision, which assigned an initial noncompensable evaluation for left lower extremity radiculopathy, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.  

A February 2008 rating decision, which continued the 10 percent evaluation assigned for chronic lumbar strain, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.  



REMAND

The Board finds that further development is necessary prior to final adjudication of the claims of entitlement to service connection for a bilateral hip and knee condition, entitlement to a rating in excess of 10 percent for GERD, a compensable rating prior to June 14, 2011 and rating in excess of 10 percent for left lower extremity radiculopathy.

The Veteran has submitted a new statement asserting he participated in air assault training in which he repelled from helicopters in 1991 approximately three months after being with his unit.  He reported participating in 10-15 jumps out of helicopters while stationed at Ft. Campbell, Kentucky.  He jumped without using ropes from 5 to 10 feet off the ground and repelled 3 or 4 times.  He did not graduate from the course.  In light of the new evidence regarding a possible etiology of the Veteran's bilateral hip and neck condition, a new VA medical opinion should be obtained addressing the likelihood that the participation in air assault training in 1991 caused his current bilateral hip or neck condition.  

The Board notes the Veteran's attorney has challenged the adequacy of the November 2012 negative VA opinion regarding the Veteran's bilateral hip and neck condition as secondary to the Veteran's service-connected chronic lumbar strain.  Specifically, he has challenged the VA examiner's negative nexus opinion because of the rationale provided.  The VA examiner essentially rationed that the Veteran suffers from other issues that would contribute to the Veteran's hip and neck complaints and that there was a lack of mechanical relationship causation to support a nexus.  The attorney essentially contends, in part, that the rationale is not adequate due to a failure to elaborate what issues contributed to the Veteran's complaints and what a "lack of mechanical relationship causation" means.  The Board agrees and finds a new opinion with a fully detailed rationale must be provided.

The Veteran, through his attorney, has questioned the adequacy of the December 2011 VA stomach evaluation of his GERD.  In support of this contention the Veteran essentially argues a worsening in symptoms as he highlights a September 4, 2012 endoscopy report which he contends supports a higher rating due to the impression of a hiatus hernia, LA Grad A reflux esophagitis during treatment.  Further, the Veteran reports his medication has "doubled to bid dosing," which also suggests a worsening of symptoms.  The Veteran additionally asserts the upper GI endoscopy conducted during VA treatment in September 2012 was not sufficient to properly diagnosis further disorders of the Veteran's stomach.  Considering it has been over 2 years since the most recent VA examination, the lay and medical evidence of a worsening of the GERD condition, the Board finds a new examination is warranted to properly assess the current level of severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran, through his attorney, has requested a contemporaneous and thorough medical examination for the Veteran's left lower extremity radiculopathy.  The Veteran's treatment records from December 2012 suggest a possible worsening as an abnormal gait and station was noted.  On Remand, a new examination is warranted to properly evaluate the current severity of the Veteran's left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records including those beyond December 2012.

2.  After any additional development deemed necessary is completed, the RO should then return the claims file to the June 2011 VA examiner to provide an addendum opinion regarding the etiology of the Veteran's bilateral hip and neck condition to include as secondary to his service-connected lumbar strain.  If the examiner is unavailable, provide the claims file to an appropriate examiner for a file review.  The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hip disorder and/or neck disorder are 1) related to the Veteran's military service including participation in air assault training or 2) caused or aggravated by his service-connected lumbar strain?

The examiner's attention is directed to the Veteran's April 2013 email regarding his participation in air assault training in 1991.  

The examiner should reconcile any opinion with all other clinical evidence of record. A complete rationale should be provided for any opinion expressed.

3.  The RO should schedule the Veteran for an appropriate VA examination(s) to determine the current severity of the Veteran's service-connected GERD with esophageal ulcerations and left lower extremity radiculopathy.  The Veteran's claims file (including this remand) must be reviewed by the examiner(s). 

For the Veteran's GERD:

The examiner should specify whether the Veteran's GERD causes symptoms of recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impact of health.  

The examiner is asked to address to significance, if any, of the Veteran's recent Upper GI endoscopy conducted in September 4, 2012.  

For the Veteran's left lower extremity radiculopathy

Indicate whether the Veteran's left lower extremity radiculopathy is manifested by complete paralysis, or mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis.  Any indicated studies should be performed.

The examiner's attention is directed to the Veteran's December 5, 2012 VA treatment record which indicates an abnormal gait and station.  

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


